MEMORANDUM OPINION
NIX, Judge.
Plaintiff in Error, J. R. Slemp, appeals to this Court from a conviction in the District Court of Choctaw County, for the crime of Driving While Under the Influence of Intoxicating Liquor, wherein he was sentenced to pay a fine of $150.00, and given a Six Months Suspended Sentence.
This cause was lodged in this Court on May 9, 1969, and no briefs were ever filed. This cause was summarily submitted for opinion in accordance with Rules 6 and 9 of this Court. We have repeatedly held that where the defendant appeals from a judgment and sentence and no briefs are filed, this Court will examine the records only for fundamental error. If none appears of record, the judgment will be affirmed.
This Court has carefully examined the record and reviewed the testimony and find no fundamental error. The evidence is more than sufficient. It is the opinion of this Court that the judgment and sentence be affirmed.
BRETT; P. J., and BUSSEY, J., concur.